  Case 1:17-cv-07458-MKB-ST Document 65 Filed 04/18/19 Page 1 of 1 PageID #: 1175



DNLZITO CASTELLANO                                                                        www.dnlzito.com

   1250 Connecticut Avenue, NW                                                                      Gran Via 583
   Suite 200                                                                                           5 a planta
   Washington, DC 20036                                                                  Barcelona, SPAIN 08011
   202-466-3500                                                                                   34.649.405.498

                                              April 18, 2019
   BY ECF
   Honorable Steven L. Tiscione
   United States District Court Magistrate Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York, 11201

   Re:     Monbo, et al. v. Nathan, et al. Case 1:18-cv-05930-MKB-ST and Oscilloscope Pictures, Inc. v.
           Monbo, et al. Case 1:17-cv-07458-MKB-ST - Contact Information For Pro Se Parties
           (Pursuant to Minute Entry #64 in Case No. 17-7458-MKB-ST)

           Luiz Felipe de Oliveira, former counsel of Deafueh Monbo and Taje Monbo, Plaintiffs in case CV-18-

   5930 and Defendants in case CV-17-07458, hereby file a letter with this Court containing pro see parties

   Deafueh Monbo’s and Taje Monbo’s contact information:

           Deafueh Monbo:
           P.O. Box 135
           Owings Mills, Maryland 21117
           E-mail Address: dmonbo@wptaxgroup.com
           Phone Number: 410-207-0242

           Taje Monbo:
           P.O. Box 441
           Owings Mills, Maryland 21117
           E-mail Address: N/A
           Phone Number: 443-403-9059


           Please note that it has been indicated by the referenced parties that Taje Monbo does not use emails.


           Respectfully submitted.                    DATED: April 18, 2019

                                                      /s/ Luiz Felipe de Oliveira
                                                      Luiz Felipe de Oliveira
                                                      DNL Zito Castellano
                                                      1250 Connecticut Ave., suite 700
                                                      Washington, D.C., 20036
